"Wait, C. J.
Several matters have been assigned in this court as error, for which the judgment in the court below is sought to be reversed.
From the view taken by this court, it will be unnecessary to consider other than the second point assigned as error, viz.: the admitting in evidence of the uncertified, tax-list. •
By law", the tax-list should have been certified by the county auditor, before delivery to the sheriff.
The complaint alleges, that the tax-list issued to Fargo was a certified tax-list. It appears, from the bill of exceptions, that upon the trial of the cause, the plaintiffs offered in evidence an uncertified tax-list, which was objected to by the defendants, and permitted by the court to be read in evidence, “to show any indebtedness of said Fargo to the county, by reason of his having collected any of the taxes in said list.”
The complaint does not allege a liability by the defendants, *264on account of moneys received by Fargo, nor is any issue found by tbe “ answers and reply,” to which the testimony would be pertinent; nor could an uncertified tax-list be given in evidence, to prove a breach of a bond, for not returning a certified tax-list. An uncertified tax-list is not proof of a certified tax-list.
The evidence ought not to have been admitted; and, having been objected to, and the ruling of the court excepted to, the judgment should be reversed, and a new trial granted.
Judgment reversed, and a new trial granted.